Order entered August 26, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-20-00652-CV

                  IN THE INTEREST OF D.P.G., A CHILD

              On Appeal from the 196th Judicial District Court
                           Hunt County, Texas
                      Trial Court Cause No. 87836

                                   ORDER

      Before the Court is Mother’s August 21, 2020 motion for an extension of

time to file her brief on the merits. We GRANT the motion and extend the time to

September 14, 2020.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE